PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


WILLIAM SCOTT MACDONALD,             
             Petitioner-Appellant,
               v.
TIM MOOSE,
            Respondent-Appellee,
              and
KEITH HOLDER, Probation Officer,
                      Respondent.           No. 11-7427


DEAN AND PROFESSOR ERWIN
CHEMERINKSY; AMERICAN CIVIL
LIBERTIES UNION OF VIRGINIA,
INCORPORATED; LAMBDA LEGAL
DEFENSE AND EDUCATION FUND,
INCORPORATED,
       Amici Supporting Appellant.
                                     
        Appeal from the United States District Court
     for the Eastern District of Virginia, at Alexandria.
              Gerald Bruce Lee, District Judge.
                 (1:09-cv-01047-GBL-TRJ)

                 Argued: October 24, 2012

                 Decided: March 12, 2013

     Before MOTZ, KING, and DIAZ, Circuit Judges.
2                    MACDONALD v. MOOSE
Reversed and remanded by published opinion. Judge King
wrote the majority opinion, in which Judge Motz joined.
Judge Diaz wrote a dissenting opinion.


                         COUNSEL

ARGUED: Benjamin E. Rosenberg, DECHERT, LLP, New
York, New York, for Appellant. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee. ON BRIEF: Joshua D. N.
Hess, DECHERT, LLP, San Francisco, California, for Appel-
lant. Kenneth T. Cuccinelli, II, Attorney General of Virginia,
Richmond, Virginia, for Appellee. Rebecca K. Glenberg,
AMERICAN CIVIL LIBERTIES UNION OF VIRGINIA
FOUNDATION, INC., Richmond, Virginia; Susan L. Som-
mer, Gregory R. Nevins, LAMBDA LEGAL DEFENSE
AND EDUCATION FUND, INC., New York, New York, for
Amici Supporting Appellant.


                          OPINION

KING, Circuit Judge:

   In 2005, William Scott MacDonald was convicted after a
bench trial in the Circuit Court of the City of Colonial
Heights, Virginia, of two offenses: the misdemeanor offense
of contributing to the delinquency of a minor, in contraven-
tion of Virginia Code section 18.2-371; and the felony offense
of violating the Commonwealth’s criminal solicitation statute,
found in section 18.2-29. The criminal solicitation statute pro-
vides that "[a]ny person age eighteen or older who com-
mands, entreats, or otherwise attempts to persuade another
person under age eighteen to commit [a predicate felony, i.e.,]
a felony other than murder," shall be guilty of a felony. Va.
Code § 18.2-29.
                         MACDONALD v. MOOSE                                3
   The predicate felony for MacDonald’s criminal solicitation
offense was the Commonwealth’s "Crimes Against Nature"
statute, which criminalizes, inter alia, "carnal knowledge" by
one person of another by the anus or mouth, an act commonly
known as sodomy. Va. Code § 18.2-361(A). MacDonald was
sentenced to ten years in prison (with nine years suspended)
for criminal solicitation, plus twelve months on the misde-
meanor offense. Upon release, MacDonald was placed on pro-
bation and compelled to register as a sex offender.

  In 2009, after failing to obtain relief on direct appeal and
in state postconviction proceedings, MacDonald filed a 28
U.S.C. § 2254 petition in the Eastern District of Virginia.
MacDonald alleged, among other things, that his criminal
solicitation conviction, insofar as it was predicated on the
anti-sodomy provision of Virginia Code section 18.2-361(A),
contravened the Constitution. More specifically, MacDonald
contended that the predicate anti-sodomy provision had been
rendered invalid by the Supreme Court’s decision in Law-
rence v. Texas, 539 U.S. 558 (2003) (striking down Texas
anti-sodomy statute as facially violative of Fourteenth
Amendment’s Due Process Clause). The district court rejected
MacDonald’s constitutional challenges to section 18.2-361(A)
and dismissed his § 2254 petition. See MacDonald v. Holder,
No. 1:09-cv-01047, 2011 WL 4498973 (E.D. Va. Sept. 26,
2011) (the "Opinion").1

   On October 24, 2011, MacDonald filed a timely notice of
appeal. He thereafter requested the issuance of a certificate of
appealability ("COA") from this Court. See 28 U.S.C.
§ 2253(c)(1)(A). We granted his COA request on April 17,
2012, identifying the issue for appeal as whether Virginia
Code section 18.2-361(A) is unconstitutional either facially or
  1
    The district court’s unpublished Opinion is found at J.A. 400-12. (Cita-
tions herein to "J.A. ____" refer to the contents of the Joint Appendix filed
by the parties in this appeal. Citations to "S.J.A. ____" refer to the con-
tents of the Supplemental Joint Appendix.)
4                        MACDONALD v. MOOSE
as applied in MacDonald’s case, in light of the Supreme
Court’s Lawrence decision. The COA circumscribes this
appeal to an examination of the constitutionality of a single
aspect of section 18.2-361(A), which provides:

        If any person . . . carnally knows any male or female
        person by the anus or by or with the mouth, or vol-
        untarily submits to such carnal knowledge, he or she
        shall be guilty of a [felony.]

We herein use the term "anti-sodomy provision" to refer to
the foregoing portion of section 18.2-361(A).2 As explained
below, we are constrained to vacate the district court’s judg-
ment and remand for an award of habeas corpus relief on the
ground that the anti-sodomy provision facially violates the
Due Process Clause of the Fourteenth Amendment.

                                     I.

   MacDonald was forty-seven years old at the time of the
events giving rise to his state court convictions.3 On the eve-
ning of September 23, 2004, MacDonald telephoned
seventeen-year-old Amanda Johnson, a young woman he had
met through a mutual acquaintance. MacDonald and Johnson
arranged to meet that night at a Home Depot parking lot in
Colonial Heights. When they arrived at the parking lot, Mac-
Donald got into the backseat of Johnson’s vehicle and they
drove to the nearby home of Johnson’s grandmother. Johnson
went into her grandmother’s residence to retrieve a book, and
when she returned to the vehicle MacDonald asked her to
    2
     The remainder of Virginia Code section 18.2-361(A) prohibits bes-
tiality by criminalizing the carnal knowledge "in any manner [of] any
brute animal." The constitutionality of the bestiality portion of subsection
(A) is not challenged in this proceeding nor affected by today’s decision.
   3
     Our account of the facts is largely derived from the evidence presented
at MacDonald’s bench trial in state court. The facts are recited in the light
most favorable to the Commonwealth, as the prevailing party in the trial.
See Roach v. Angelone, 176 F.3d 210, 219 (4th Cir. 1999).
                    MACDONALD v. MOOSE                       5
"suck his dick." J.A. 51. MacDonald also suggested that they
have sex in a shed in Johnson’s grandmother’s yard. Johnson
declined both proposals, however, and she drove MacDonald
back to the Home Depot parking lot.

   Nearly three months later, in December 2004, MacDonald
filed a report with the Colonial Heights police maintaining
that Johnson had abducted and sexually assaulted him. Mac-
Donald thereafter met with and was interviewed by Detective
Stephanie Early. MacDonald advised Early that, sometime in
September, Johnson had paged him and asked that he meet
her in the Home Depot parking lot. MacDonald stated that,
once they met, he got into Johnson’s car and she drove them
away. When MacDonald asked Johnson where she was going,
she did not respond. MacDonald told her, "[T]his has got to
stop, lose my number, I’m married, don’t call me anymore."
J.A. 59. MacDonald also advised Detective Early that he and
Johnson stopped at a location on Canterbury Lane in Colonial
Heights, and "at that point Ms. Johnson forcibly removed his
penis from his pants and performed oral sex against his will."
Id. MacDonald acknowledged that he knew Johnson was only
seventeen years old.

   Soon thereafter, Detective Early met with and interviewed
Johnson, who gave a sharply conflicting account of what had
occurred. Crediting Johnson’s version of the events, Early
secured three arrest warrants for MacDonald, charging: (1)
the felony criminal solicitation offense; (2) the misdemeanor
offense of contributing to the delinquency of a minor; and (3)
the misdemeanor offense of "knowingly giv[ing] a false
report as to the commission of a crime to the Police with the
intent to mislead," in violation of Virginia Code section 18.2-
461. See J.A. 4-6. MacDonald was arrested on January 25,
2005. He was prosecuted in the Juvenile and Domestic Rela-
tions Court of Colonial Heights on the false police report
charge, and in the circuit court on the other two charges.
6                        MACDONALD v. MOOSE
   On May 25, 2005, MacDonald pleaded guilty to filing a
false police report, in connection with his false complaint to
Detective Early. As a result, he was sentenced to twelve
months in jail, with six months suspended. On June 7, 2005,
MacDonald moved in the circuit court to dismiss the criminal
solicitation charge on the ground that the predicate felony —
the anti-sodomy provision — violated his due process rights.
Relying on Lawrence v. Texas, MacDonald asserted that the
Supreme Court had invalidated all state statutes that prohibit
"consensual sodomy between individuals with the capacity to
consent." J.A. 24. A bench trial was conducted in the circuit
court on July 12, 2005, where Johnson, Early, MacDonald,
and MacDonald’s wife testified.4 After the trial had con-
cluded, on July 25, 2005, the circuit court denied the motion
to dismiss, ruling that the anti-sodomy provision was not
being unconstitutionally applied to MacDonald. The follow-
ing day, the court found MacDonald guilty of solicitation to
commit a felony (i.e., the anti-sodomy provision), and
deferred ruling on the misdemeanor offense of contributing to
the delinquency of a minor. On August 2, 2005, the circuit
court convicted MacDonald of the misdemeanor offense, and
it sentenced him on both offenses.

                                     II.

                                     A.

   MacDonald appealed his circuit court convictions to the
Court of Appeals of Virginia. In doing so, he argued that, in
light of Lawrence v. Texas, the anti-sodomy provision was
facially invalid "insofar as it relates to consensual sodomy
between unrelated individuals who have reached the age of
consent," by infringing on the liberty interests protected by
    4
    At his bench trial, MacDonald testified consistently with his initial ver-
sion of the events of September 23, 2004, under which he had been
abducted and sexually assaulted by Johnson. By its verdict, the trial court
rejected that testimony.
                         MACDONALD v. MOOSE                                 7
"the Due Process Clause of the Fourteenth Amendment."
S.J.A. 14. MacDonald thus maintained that the anti-sodomy
provision could not serve as a predicate felony for the crimi-
nal solicitation offense.

   In January 2007, the state court of appeals ruled that Mac-
Donald lacked "standing to assert [the facial due process
claim]" and dismissed his appeal. See MacDonald v. Com-
monwealth, No. 1939-05-2, 2007 WL 43635 (Va. Ct. App.
Jan. 9, 2007). In that regard, the court relied on its ruling in
McDonald v. Commonwealth, 630 S.E.2d 754 (Va. Ct. App.
2006).5 The previous appeal related to other criminal proceed-
ings involving petitioner MacDonald, specifically his prior
convictions on four counts of violating Virginia’s anti-
sodomy provision, twice each with two young women who
were sixteen and seventeen years old. There, the court of
appeals had rejected MacDonald’s Fourteenth Amendment
due process claims, holding that, because his offenses
involved minors, his as-applied claim failed and he thus
lacked standing to pursue a facial challenge. See McDonald,
630 S.E.2d at 756 (citing Ulster Cnty. v. Allen, 442 U.S. 140,
154-55 (1979) ("As a general rule, if there is no constitutional
defect in the application of the statute to a litigant, he does not
have standing to argue that it would be unconstitutional if
applied to third parties in hypothetical situations.")).6 In the
  5
     Though the appellant’s last name in the earlier appeal is spelled differ-
ently, it is clear that both appeals involved the same individual, known
here as petitioner William Scott MacDonald.
   6
     After the state court of appeals affirmed his earlier sodomy convic-
tions, MacDonald sought review in the Supreme Court of Virginia. See
McDonald v. Commonwealth, 645 S.E.2d 918 (Va. 2007). MacDonald’s
efforts were to no avail, however, as the state supreme court rejected Mac-
Donald’s as-applied challenge. The court reasoned that the anti-sodomy
provision was constitutional as applied because MacDonald’s victims
were minors, and it concluded that his facial claim had not been preserved
in the trial court. See id. at 921, 924. Thereafter, MacDonald pursued his
due process contentions in federal habeas proceedings, but the district
court dismissed his 28 U.S.C. § 2254 petition. See MacDonald v. Johnson,
No. 1:08-cv-00781, 2009 WL 3254444 (E.D. Va. Oct. 9, 2009). Our Court
declined to issue a COA on June 24, 2010. See MacDonald v. Johnson,
384 F. App’x 273 (4th Cir. 2010).
8                        MACDONALD v. MOOSE
present case, on September 7, 2007, the Supreme Court of
Virginia summarily denied MacDonald’s pro se petition for
appeal, and then, on November 9, 2007, denied his petition
for rehearing.7

                                     B.

   On September 16, 2009, MacDonald, again proceeding pro
se, filed his 28 U.S.C. § 2254 petition in the Eastern District
of Virginia. Therein, MacDonald theorized that his conviction
was "in violation of the ex post facto guarantee of the U.S.
Constitution because [the anti-sodomy provision] is Facially
Unconstitutional and also because it carries punishments that
are in direct conflict with Equal Protection of the Law." J.A.
292. MacDonald maintained, as he had at each previous
opportunity, that the Lawrence decision invalidated all state
anti-sodomy provisions, and that the Supreme Court "acted in
accordance with numerous prior precedents that struck down
laws impinging upon the liberty guarantees of the Fifth and
Fourteenth Amendments." Id. at 301. The district court, "[i]n
deference to petitioner’s pro se status," trifurcated MacDon-
ald’s constitutional challenges into (1) an ex post facto claim;
(2) a facial due process attack; and (3) an as-applied due pro-
cess challenge to the anti-sodomy provision. See Opinion 5.8
    7
     MacDonald subsequently sought state postconviction relief, raising
claims of ineffective assistance of counsel and violations of his ex post
facto guaranties. The state supreme court dismissed MacDonald’s petition
for appeal, however, ruling, inter alia, that his ex post facto claim was
"barred because this non-jurisdictional issue could have been raised at trial
and on direct appeal and, thus, is not cognizable in a petition for a writ of
habeas corpus." MacDonald v. Dir. of the Dep’t of Corr., No. 348987, slip
op. at 4 (Va. Oct. 21, 2008) (citing Slayton v. Parrigan, 205 S.E.2d 680,
682 (Va. 1974)).
   8
     The Opinion does not specify that MacDonald’s as-applied challenge
was based on the Due Process Clause of the Fourteenth Amendment. The
district court recognized, however, that MacDonald relied on the Law-
rence decision for his pursuit of this claim, and Lawrence was decided on
Fourteenth Amendment due process grounds.
                     MACDONALD v. MOOSE                        9
   In its Opinion, the district court dismissed MacDonald’s ex
post facto claim "to the extent that [it] differs from the facial
attack," as procedurally barred under the rule of Slayton v.
Parrigan, 205 S.E.2d 680, 682 (Va. 1974). See Opinion 6; see
also supra note 6. Proceeding to MacDonald’s facial due pro-
cess challenge, the district court employed the deferential
§ 2254(d) standard of review to withhold relief. See infra Part
III. The court concluded that the Virginia Court of Appeals
had reasonably applied Ulster County to decide that MacDon-
ald lacked standing to pursue such a claim because his con-
duct was not constitutionally protected. See Opinion 8.
Finally, determining that the anti-sodomy provision was con-
stitutional as applied to MacDonald, the district court
endorsed the state court’s rationale that, because the Com-
monwealth had properly treated seventeen-year-olds as chil-
dren, and because the Lawrence decision had stressed that
"[t]he present case does not involve minors," 539 U.S. at 578,
the anti-sodomy provision could constitutionally serve as a
predicate offense under the solicitation statute. See Opinion 8-
9. The district court further explained,

    The Court of Appeals of Virginia’s determination is
    based on clearly established federal law. Virginia
    considers persons aged sixteen and seventeen to be
    children, and the Supreme Court in Lawrence explic-
    itly stated that the ruling did not apply to sexual acts
    involving children. Thus, the holding that Va. Code
    § 18.2-361 is not unconstitutional as applied to Mac-
    Donald is not contrary to, or an unreasonabl[e] appli-
    cation of, federal law.

Id. at 9 (citations omitted).

                                III.

   The Antiterrorism and Effective Death Penalty Act of 1996
("AEDPA") governs a federal court’s handling of a 28 U.S.C.
§ 2254 petition filed by a state prisoner. We review de novo
10                      MACDONALD v. MOOSE
a district court’s denial of a § 2254 petition. See Deyton v.
Keller, 682 F.3d 340, 343 (4th Cir. 2012). Pursuant to
AEDPA, however, when a habeas petitioner’s constitutional
claim has been "adjudicated on the merits in State court pro-
ceedings," we may not grant relief unless the state court’s
adjudication "resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly established
Federal law, as determined by the Supreme Court of the
United States," or "resulted in a decision that was based on an
unreasonable determination of the facts in light of the evi-
dence presented in the State court proceeding." 28 U.S.C.
§ 2254(d).

                                   IV.

                                   A.

   In this appeal, MacDonald pursues both facial and as-
applied due process challenges to the anti-sodomy provision.
He contends not only that the anti-sodomy provision was
unconstitutional as applied to him, but also that Lawrence v.
Texas compels the facial invalidation of the anti-sodomy pro-
vision under the Fourteenth Amendment.9 Even though, as the
Supreme Court of Virginia emphasized, Lawrence did not
involve minors, MacDonald argues that "[t]he Lawrence
Court did not preserve those applications of Texas’s [sodomy]
law to the extent that it would apply to ‘minors’ or in any
other circumstance. It invalidated the law in toto." Br. of
Appellant 10. MacDonald maintains that he possesses stand-
ing to pursue his facial challenge under the Due Process
Clause because the anti-sodomy provision was rendered
unconstitutional by Lawrence. He relies on established
Supreme Court authority for the proposition that standing
exists
  9
   MacDonald also seeks to invalidate his criminal solicitation conviction
on equal protection and ex post facto grounds. Inasmuch as we conclude
that MacDonald is entitled to relief on his primary due process claim, we
need not consider the alternative bases he has asserted.
                    MACDONALD v. MOOSE                         11
    "where the statute in question has already been
    declared unconstitutional in the vast majority of its
    intended applications, and it can fairly be said that it
    was not intended to stand as valid, on the basis of
    fortuitous circumstances, only in a fraction of cases
    it was originally designed to cover."

Br. of Appellant 14 (quoting United States v. Raines, 362 U.S.
17, 23 (1960)).

   MacDonald next asserts that the Virginia courts have
impermissibly interpreted Lawrence as authorizing them to
recast the anti-sodomy provision — which by its terms bans
all sodomy offenses — and apply the provision solely to sod-
omy offenses that involve minors. In explaining his position,
MacDonald contends that

    [t]he courts’ re-writing of the [anti-sodomy provi-
    sion] wrongly "substitute[s] the judicial for the legis-
    lative department of the government" and creates a
    "dangerous" precedent to encourage legislatures to
    "‘set a net large enough to catch all possible offend-
    ers, and leave it to the courts to step inside’ to
    announce to whom the statute may be applied."

Br. of Appellant at 17-18 (quoting Ayotte v. Planned Parent-
hood of N. New Eng., 546 U.S. 320, 330 (2006)). MacDonald
further argues that the Virginia courts’ rewriting of the anti-
sodomy provision was contrary to the intent of Virginia’s
General Assembly, because the judicially rewritten statute is
at odds with other Virginia criminal statutes regulating the
sexual conduct of persons over eighteen with younger per-
sons. Cf. Va. Code § 18.2-63 (prohibiting carnal knowledge
of a child between thirteen and fifteen); Va. Code § 18.2-370
(prohibiting persons over eighteen from certain "indecent"
acts with children under fifteen, including soliciting sodomy).

  More particularly, Virginia Code section 18.2-370(A) pro-
hibits any person over eighteen from proposing certain sexual
12                       MACDONALD v. MOOSE
conduct (including sodomy) to "any child under the age of 15
years." The foregoing provision, MacDonald maintains, was
plainly not intended to criminalize activity with minors fifteen
or older. He thus contends that Virginia’s judicial rewriting of
the anti-sodomy provision, rendering it applicable to the solic-
itation of sodomy from a minor under eighteen, runs afoul of
the age specification ("any child under the age of 15 years")
embedded in section 18.2-370(A). MacDonald further asserts
that the judicial redrafting of the anti-sodomy provision by the
Virginia courts contravened his due process rights because he
did not have — and could not have had — fair notice that the
anti-sodomy provision would be construed in a way that ren-
ders it applicable to his conduct.

   The Commonwealth responds to MacDonald’s contentions
by maintaining that Lawrence did not "establish the unconsti-
tutionality of solicitation statutes generally . . . , or MacDon-
ald’s solicitation in particular." Br. of Appellee 8. Positing
that Lawrence simply does not apply to statutes that criminal-
ize sodomy involving a minor, Virginia emphasizes the dis-
trict court’s determination that the anti-sodomy provision is
constitutional as applied to MacDonald. The Commonwealth
then asserts that MacDonald lacks standing to pursue a facial
challenge to the anti-sodomy provision under the Supreme
Court’s Ulster County decision, because the provision can be
constitutionally applied in various circumstances, including
those underlying this appeal.10
   10
      The Commonwealth also contends that the resolution of MacDonald’s
earlier case relating to his 2005 sodomy convictions — particularly our
2010 denial of a COA, see supra note 6 — has become the law of the case,
or, alternatively, is collaterally estopped from relitigation. We disagree.
First, the doctrine of law of the case restricts a court to legal decisions it
has made on the same issues in the same case. See Christianson v. Colt
Indus. Operating Corp., 486 U.S. 800, 815-16 (1988). As the Common-
wealth admits, this case is not the same as MacDonald’s earlier case, and
thus, the law of the case doctrine does not apply. Second, collateral estop-
pel, which might preclude relitigation of an issue, is an affirmative defense
that the Commonwealth waived by not first raising it in the district court.
                         MACDONALD v. MOOSE                               13
                                     B.

                                     1.

   Put succinctly, the Ulster County decision does not operate
to deny standing for MacDonald to pursue a facial due pro-
cess challenge to the anti-sodomy provision. Under the Arti-
cle III case-or-controversy requirement, a litigant must assert
a concrete interest of his own. See Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560-61 (1992) (explaining that Article
III requires (1) that the plaintiff has suffered an "invasion of
a legally protected interest," (2) that there is a causal connec-
tion between the injury "fairly traceable" to the challenged
action; and (3) that it is likely that the injury will be "re-
dressed by a favorable decision" (citations omitted)). The Vir-
ginia courts ruled that MacDonald had not asserted his own
concrete interest in his facial challenge, but rather was pursu-
ing the interests of third parties, in that the anti-sodomy provi-
sion is constitutional as applied to him. Under that theory,
MacDonald could only pursue a facial challenge to the anti-
sodomy provision as it applies to others. This determination
of the jurisdictional predicate for standing to sue relied
entirely on an unfavorable legal resolution of the merits of
MacDonald’s as-applied constitutional claim. In turn, our res-
olution of MacDonald’s as-applied claim informs — at least
under the theories propounded by the state and district courts

See Fed. R. Civ. P. 8(c). Finally, even if collateral estoppel was not
waived, that doctrine requires that the issue be "actually determined and
necessarily decided in prior litigation in which the party against whom
collateral estoppel is asserted had a full and fair opportunity to litigate."
Va. Hosp. Ass’n. v. Baliles, 830 F.2d 1308, 1311 (4th Cir. 1987). Our
denial of a COA in the earlier case — in which MacDonald was proceed-
ing pro se — is not precedent here, does not constitute a decision on the
merits of MacDonald’s constitutional claims, and did not afford MacDon-
ald a full and fair opportunity to litigate. See Miller-El v. Cockrell, 537
U.S. 322, 331 (2003) (recognizing that "a COA ruling is not the occasion
for a ruling on the merit of petitioner’s claim").
14                   MACDONALD v. MOOSE
— whether MacDonald possesses standing to assert a facial
challenge to the anti-sodomy provision.

   In Ulster County, the Supreme Court assessed a habeas
petition filed by three state prisoners, challenging a New York
statute that permitted a jury to presume that two firearms
found in the vehicle in which they were riding had been
jointly possessed by them all. The Second Circuit declared the
statute facially unconstitutional, emphasizing its broad reach
in potentially applying the presumption to vehicle occupants
"‘who may not know they are riding with a gun’" or "‘who
may be aware of the presence of the gun but not permitted
access to it.’" 442 U.S. at 146 (quoting Allen v. Cnty. Court,
Ulster Cnty., 568 F.2d 998, 1007 (2d Cir. 1977)).

   The Supreme Court reversed the court of appeals, however,
ruling that the Second Circuit had unnecessarily addressed the
issue of the statute’s facial invalidity. According to the Court,
the presumption was constitutionally applied to the three
Ulster County petitioners, in that the firearms had been dis-
covered in a handbag belonging to the vehicle’s fourth occu-
pant — a sixteen-year-old female. The Court explained the
applicable principle as this:

     A party has standing to challenge the constitutional-
     ity of a statute only insofar as it has an adverse
     impact on his own rights. As a general rule, if there
     is no constitutional defect in the application of the
     statute to a litigant, he does not have standing to
     argue that it would be unconstitutional if applied to
     third parties in hypothetical situations.

Ulster Cnty., 442 U.S. at 154-55. The Court’s ruling on stand-
ing to pursue a facial challenge, as in this case, depended on
an unfavorable threshold resolution of an as-applied chal-
lenge. If the statute had been unconstitutionally applied to the
petitioners in Ulster County, their own rights would have been
                         MACDONALD v. MOOSE                               15
adversely affected, and, therefore, reaching the merits of their
facial challenge may have been appropriate.

   Because, as we explain below, the anti-sodomy provision
is unconstitutional when applied to any person, the state court
of appeals and the district court were incorrect in deeming the
anti-sodomy provision to be constitutional as applied to Mac-
Donald. MacDonald is thus asserting his own concrete injury,
and the state court’s standing determination, as endorsed by
the district court, was contrary to and involved an unreason-
able application of clearly established federal law, as deter-
mined by the Supreme Court of the United States.11

                                     2.

   In Lawrence, the Supreme Court plainly held that statutes
criminalizing private acts of consensual sodomy between
adults are inconsistent with the protections of liberty assured
by the Due Process Clause of the Fourteenth Amendment. 539
U.S. at 578. The statute declared invalid in Lawrence pro-
vided that "[a] person commits an offense if he engages in
deviate sexual intercourse with another individual of the same
sex." Id. at 563. The conduct for which the Lawrence defen-
dants were prosecuted qualified as "deviate sexual inter-
course," in that it amounted to "contact between any part of
the genitals of one person and the mouth or anus of another
person," that is, sodomy. Id. The Supreme Court granted cer-
   11
      In our resolution of the standing issue, we are, of course, necessarily
concluding that the Virginia courts wrongly decided MacDonald’s as-
applied challenge to the anti-sodomy provision. As explained below, how-
ever, we see the provision as not only unconstitutional as applied to Mac-
Donald, but as facially invalid in light of Lawrence v. Texas, and we
resolve the case on those grounds alone. See Richard H. Fallon, Jr.,
As–Applied Challenges and Third–Party Standing, 113 Harv. L. Rev.
1321, 1336–39 (2000) (recognizing that a statute’s application will "some-
times unmistakably, even necessarily, yield the conclusion that a statute is
invalid, not merely as applied to the facts, but more generally or even in
whole").
16                        MACDONALD v. MOOSE
tiorari on three issues: (1) whether the criminalization of
strictly homosexual sodomy violated the Equal Protection
Clause of the Fourteenth Amendment; (2) more broadly,
whether criminalization of sodomy per se between consenting
adults contravened the fundamental liberty and privacy inter-
ests protected by the Fourteenth Amendment’s Due Process
Clause; and (3) whether Bowers v. Hardwick, 478 U.S. 186
(1986), which upheld against facial challenge a Georgia stat-
ute criminalizing all sodomy, should be overruled.

   On the third question, relating to Bowers v. Hardwick, the
Court readily concluded that "[t]he rationale of Bowers does
not withstand careful analysis . . . . Bowers was not correct
when it was decided, and it is not correct today. . . . Bowers
v. Hardwick should be and now is overruled." Lawrence, 539
U.S. at 577-78.12 Though acknowledging the equal protection
argument as "tenable," the Court premised its constitutional
holding on the Due Process Clause of the Fourteenth Amend-
ment, surmising that if it were to invalidate the statute "under
the Equal Protection Clause[,] some might question whether
a prohibition would be valid if drawn differently, say, to pro-
hibit the conduct both between same-sex and different-sex
participants." Id. at 574-75 (emphasis added). The Court
underscored that, although the conduct proscribed by the
Texas statute might be sincerely condemned by many as
immoral, "[t]hese considerations do not answer the question
before us . . . . The issue is whether the majority may use the
power of the State to enforce these views on the whole society
through operation of the criminal law." Id. at 571. The Law-
rence Court thus recognized that the facial due process chal-
  12
    The Georgia statute upheld in Bowers, and deemed unconstitutional
by the Supreme Court in Lawrence, was strikingly similar to the anti-
sodomy provision. It provided, in pertinent part, as follows:
       "A person commits the offense of sodomy when he performs or
       submits to any sexual act involving the sex organs of one person
       and the mouth or anus of another . . . ."
Bowers, 478 U.S. at 188 n.1 (quoting Ga. Code § 16-6-2(a) (1984)).
                         MACDONALD v. MOOSE                               17
lenge in Bowers was wrongly decided. Because the invalid
Georgia statute in Bowers is materially indistinguishable from
the anti-sodomy provision being challenged here, the latter
provision likewise does not survive the Lawrence decision.13

   The Commonwealth’s efforts to diminish the pertinence of
Lawrence in connection with MacDonald’s challenge to the
anti-sodomy provision — an enactment in no way dissimilar
to the Texas and Georgia statutes deemed unconstitutional by
the Supreme Court — runs counter to Martin v. Ziherl, 607
S.E.2d 367 (Va. 2005). In that case, the Supreme Court of
Virginia evaluated the constitutionality of a state statute hav-
ing nothing to do with sodomy, but instead outlawing ordi-
nary sexual intercourse between unmarried persons. The state
supreme court nonetheless acknowledged that Lawrence was
sufficiently applicable to require the statute’s invalidation.
  13
     Our good colleague in dissent accords controlling weight to a single
instance of word choice in Lawrence, seizing upon Justice Kennedy’s
observation that the "case" then before the Court did not involve minors,
rather than noting that the underlying "statute" failed to target minors spe-
cifically. See post at 25-26. Justice Kennedy could have accurately used
both words interchangeably, as could have Justice White in Bowers, had
he also chosen to write concerning what the dispute — or litigation, or
matter, or issue, or case, or statute — was not about. The anti-sodomy pro-
vision in this case, being indistinguishable for all practical purposes from
the statute that we now know should have been negated in Bowers, also
does not involve minors. That is precisely why, in conformance with
Ayotte, the provision cannot be saved through superhuman efforts. See
infra at 20-22.
   The dissent’s finely honed distinction that, unlike Lawrence and Bow-
ers, this "case" involves minors, is made possible solely by the Common-
wealth’s decision to institute prosecution of a man who loathsomely
solicited an underage female to commit an act that is not, at the moment,
a crime in Virginia. The Commonwealth may as well have charged Mac-
Donald for telephoning Ms. Johnson on the night in question, or for per-
suading her to meet him at the Home Depot parking lot. The legal arm of
the Commonwealth cannot simply wave a magic wand and decree by fiat
conduct as criminal, in usurpation of the powers properly reserved to the
elected representatives of the people.
18                      MACDONALD v. MOOSE
   The Martin decision reversed the trial court’s judgment
against the plaintiff, who sought damages because the defen-
dant had infected her with herpes. The defendant had
demurred to Martin’s motion for judgment, pointing out that
Virginia law barred tort recovery for injuries sustained while
participating in an illegal activity. In its ruling, the state
supreme court concluded that there was "no relevant distinc-
tion between the circumstances in Lawrence" and those in
Martin, recognizing that, "but for the nature of the sexual act,
the provisions of [the challenged statute] are identical to those
of the Texas statute which Lawrence determined to be uncon-
stitutional." Martin, 607 S.E.2d at 370 & n*.14 The anti-
sodomy provision, of course, prohibits the same sexual act
targeted by the Texas statute that failed constitutional muster
in Lawrence.

   Although both parties in the Martin case were adults, there
is no valid reason why the logic of that ruling should not have
applied with equal force to the ruling of the Court of Appeals
of Virginia in MacDonald’s case. It is not sufficient that the
Martin plaintiff was doubtlessly more deserving of the court’s
sympathy than MacDonald. True enough, the Supreme Court
implied in Lawrence that a state could, consistently with the
Constitution, criminalize sodomy between an adult and a
minor. See Lawrence, 539 U.S. at 572 (documenting "emerg-
ing awareness that liberty gives substantial protection to adult
persons in deciding how to conduct their private lives in mat-
ters pertaining to sex" (emphasis added)); id. at 573 (pointing
out that, in thirteen states where sodomy was yet proscribed,
"there is a pattern of nonenforcement with respect to consent-
ing adults acting in private" (emphasis added)); id. at 578
  14
    It is worth noting that the Martin court rejected as waived the defen-
dant’s argument that the plaintiff lacked standing to contest the statute’s
constitutionality (in that she was unlikely to be prosecuted), but nonethe-
less assured itself that its ruling did not amount to an advisory opinion,
inasmuch as "the Court’s decision on the constitutionality of [the chal-
lenged statute] will determine Martin’s right to pursue her tort claim for
damages." 607 S.E.2d at 369.
                         MACDONALD v. MOOSE                              19
("The present case does not involve minors. It does not
involve persons who might be injured or coerced or who are
situated in relationships where consent might not easily be
refused. It does not involve public conduct or prostitution."
(emphasis added)). The Court’s ruminations concerning the
circumstances under which a state might permissibly outlaw
sodomy, however, no doubt contemplated deliberate action by
the people’s representatives, rather than by the judiciary.

   Recently, we had occasion to consider a facial challenge to
a much different statute, but the analysis in that case informs
the issue presented here. See United States v. Moore, 666 F.3d
313 (4th Cir. 2012). Moore, who had been convicted under 18
U.S.C. § 922(g) for being a felon in possession of a firearm,
asserted a facial challenge to § 922(g) under the Second
Amendment and the Supreme Court’s decision in District of
Columbia v. Heller, 554 U.S. 570 (2008).15 We explained that,
"[u]nder the well recognized standard for assessing a facial
challenge to the constitutionality of a statute, the Supreme
Court has long declared that a statute cannot be held unconsti-
tutional if it has constitutional application." Moore, 666 F.3d
at 318 (citations omitted). Moore contended that the Supreme
Court’s decision in Heller, which struck down the District of
Columbia’s general prohibition on the possession of hand-
guns, rendered § 922(g)’s firearm restriction violative of the
Second Amendment. The Heller Court took care to observe
however, that certain prohibitions on handgun possession,
such as the possession of firearms by felons, are "presump-
tively lawful." 554 U.S. at 627 & n.26. Seizing upon that lan-
guage, we readily rejected Moore’s Second Amendment facial
challenge to § 922(g).

   The Lawrence Court, as in Heller, struck down a specific
  15
    Section 922(g) provides, in pertinent part, that "[i]t shall be unlawful
for any person . . . who has been convicted in any court of[ ] a crime pun-
ishable for a term exceeding one year . . . to possess . . . any firearm or
ammunition."
20                        MACDONALD v. MOOSE
statute as unconstitutional while reserving judgment on more
carefully crafted enactments yet to be challenged. The salient
difference between § 922(g) and the anti-sodomy provision,
however, is that § 922(g), in a relatively narrow fashion, regu-
lates the possession of firearms by felons, while the anti-
sodomy provision, like the statute in Lawrence, applies with-
out limits. Thus, although the Virginia General Assembly
might be entitled to enact a statute specifically outlawing sod-
omy between an adult and an older minor, it has not seen fit
to do so.16 The anti-sodomy provision does not mention the
word "minor," nor does it remotely suggest that the regulation
of sexual relations between adults and children had anything
to do with its enactment. In these circumstances, a judicial
reformation of the anti-sodomy provision to criminalize Mac-
Donald’s conduct in this case, and to do so in harmony with
Lawrence, requires a drastic action that runs afoul of the
Supreme Court’s decision in Ayotte v. Planned Parenthood of
Northern New England, 546 U.S. 320 (2006).

   In Ayotte, the Court recognized the important principle that,
"[g]enerally speaking, when confronting a constitutional flaw
in a statute, we try to limit the solution to the problem. We
prefer, for example, to enjoin only the unconstitutional appli-
cations of a statute while leaving other applications in force,
or to sever its problematic portions while leaving the remain-
der intact." 546 U.S. at 328-29. The Court also acknowledged,
however, the dangers of too much meddling:

       [M]indful that our constitutional mandate and insti-
       tutional competence are limited, we restrain our-
       selves from rewriting state law to conform it to
       constitutional requirements even as we strive to sal-
       vage it . . . . [M]aking distinctions in a murky consti-
  16
    As explained heretofore, it is a felony in Virginia for an adult to solicit
sodomy from "any child under the age of 15 years." Va. Code § 18.2-
370(A). Because Johnson was seventeen years old when she was solicited
by MacDonald, he could not be charged with violating that statute.
                         MACDONALD v. MOOSE                               21
       tutional context, or where line-drawing is inherently
       complex, may call for a far more serious invasion of
       the legislative domain then we ought to undertake
       . . . . All the while, we are wary of legislatures who
       would rely on our intervention, for it would certainly
       be dangerous if the legislature could set a net large
       enough to catch all possible offenders, and leave it
       to the courts to step inside to announce to whom the
       statute may be applied. This would, to some extent,
       substitute the judicial for the legislative department
       of the government.

Id. at 329-30 (citations, alterations, and internal quotation
marks omitted); see also Reno v. Am. Civil Liberties Union,
521 U.S. 844, 884-85 (1997) (explaining, in upholding facial
constitutional challenge, that "[t]his Court ‘will not rewrite
. . . law to conform it to constitutional requirements’" (quoting
Virginia v. Am. Booksellers Ass’n, Inc., 484 U.S. 383, 397
(1988))); United States v. Nat’l Treasury Emp. Union, 513
U.S. 454, 479 (1995) (recognizing "[o]ur obligation to avoid
judicial legislation"); Aptheker v. Sec’y of State, 378 U.S. 500,
515 (1964) (warning against judicial rewriting of statute to
"save it against constitutional attack").

   It is accurate for us to observe that facial constitutional
challenges to state statutes are generally disfavored, see Wash.
State Grange v. Wash. State Republican Party, 552 U.S. 442,
450-51 (2008), and the general rule when a defect appears is
"partial, rather than facial, invalidation," see Ayotte, 546 U.S.
at 329. We are confident, however, that we adhere to the
Supreme Court’s holding in Lawrence by concluding that the
anti-sodomy provision, prohibiting sodomy between two per-
sons without any qualification, is facially unconstitutional.17
  17
    The matter before us evidences a rather plain example of state action
that is flatly contrary to controlling Supreme Court precedent, and there-
fore cannot stand. The restraints of AEDPA do not preclude federal inter-
vention in these relatively infrequent instances where the petitioner’s right
22                       MACDONALD v. MOOSE
   A consequence of the Ayotte decision could be that a statute
closely related to the anti-sodomy provision — for example,
Virginia Code section 18.2-361(B), which criminalizes inces-
tuous sodomy involving both minors and adults — might well
survive review under Lawrence, as may that part of section
18.2-361(A) that outlaws bestiality. See supra note 2. The
anti-sodomy provision itself, however, which served as the
basis for MacDonald’s criminal solicitation conviction, can-
not be squared with Lawrence without the sort of judicial
intervention that the Supreme Court condemned in Ayotte.

                                     V.

   Pursuant to the foregoing, we reverse the judgment of the
district court and remand for an award of habeas corpus relief.

                                     REVERSED AND REMANDED

DIAZ, Circuit Judge, dissenting:

   In concluding that Lawrence v. Texas, 539 U.S. 558 (2003),
invalidated sodomy laws only as applied to private consenting
adults, the Virginia Court of Appeals did not reach a decision
that "was so lacking in justification that there was an error
well understood and comprehended in existing law beyond
any possibility for fairminded disagreement." Harrington v.

to relief is manifest. See Elmore v. Ozmint, 661 F.3d 783, 872 (4th Cir.
2011) (rejecting suggestion that "our job is solely to rubber-stamp the state
. . . court," notwithstanding state’s "flouting of clear Supreme Court prece-
dent," and envisioning "meaningful role for the federal courts in safe-
guarding the constitutional rights of state prisoners"). And though we have
nothing but the utmost respect for the point of view expressed by our dis-
senting friend as to the proper sweep of Lawrence, the dissent’s reliance
for support on characterizations made in passing by our sister circuits, see
post at 28, is unavailing. Those decisions did not address the salient issue
in this appeal, and thus lack the demonstrated contemplation and logical
force necessary to muddle what the Supreme Court clearly established in
Lawrence.
                        MACDONALD v. MOOSE                              23
Richter, 131 S. Ct. 770, 786-87 (2011). The majority ulti-
mately may be proven right that the Virginia "anti-sodomy
provision facially violates the Due Process Clause of the
Fourteenth Amendment." Maj. Op. at 4. But because the mat-
ter is not beyond doubt after Lawrence, and because the dis-
trict court was bound to give Virginia courts the benefit of
that doubt on federal collateral review, I respectfully dissent.1

                                    I.

   While we review a district court’s denial of habeas relief de
novo, Wolfe v. Johnson, 565 F.3d 140, 160 (4th Cir. 2009), in
adjudicating a federal petition for habeas relief from a state
court conviction, the Antiterrorism and Effective Death Pen-
alty Act of 1996 ("AEDPA") "limit[s] the federal courts’
power to issue a writ to exceptional circumstances" where the
state court decision on the merits "‘resulted in a decision that
was contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme
Court of the United States.’" Richardson v. Branker, 668 F.3d
128, 138 (4th Cir. 2012) (quoting 28 U.S.C. § 2254(d)). "If
this standard is difficult to meet, that is because it was meant
to be." Harrington, 131 S. Ct. at 786.

   The majority elides this burden altogether, passing upon the
constitutionality of the Virginia anti-sodomy provision as if it
were presented in the first instance. In doing so, my col-
leagues fail to account for the rigor of federal habeas review,
which is not intended to be "a substitute for ordinary error
correction through appeal." Id. Because MacDonald’s convic-
tion does not rise to the level of an "extreme malfunction[ ]
in the state criminal justice system[ ]," id. (quoting Jackson v.
Virginia, 443 U.S. 307, 332 n.5 (1979) (Stevens, J., concur-
ring)), I would affirm the district court’s judgment.
  1
   For the reasons stated by the district court, I would also affirm the
denial of habeas relief on the additional constitutional claims asserted by
MacDonald.
24                        MACDONALD v. MOOSE
                                       II.

                                      A.

   The majority grants MacDonald federal habeas relief on the
basis that the Virginia anti-sodomy provision2 facially violates
the Due Process Clause. The Virginia Court of Appeals, citing
its own precedent, concluded that Lawrence did not facially
invalidate all sodomy statutes,3 but rather only the application
of such statutes to private, consensual sexual activity among
adults. See MacDonald v. Commonwealth, No. 1939-05-2,
2007 WL 43635, at *1 (Va. Ct. App. Jan. 9, 2007) (citing
McDonald v. Commonwealth, 630 S.E.2d 754, 756-57 (Va.
App. 2006)). Accordingly, the Virginia Court of Appeals con-
cluded that the Virginia anti-sodomy provision was constitu-
tional as applied to MacDonald because his sexual conduct
involved a minor. Id.

   The majority appears to disagree with this "as-applied"
interpretation of Lawrence on two unrelated grounds. First,
Lawrence overruled Bowers v. Hardwick, 478 U.S. 186
(1986), which dismissed a facial challenge to the constitution-
  2
     I refer to the statute in question, Va. Code § 18.2-361(A), as the Vir-
ginia anti-sodomy provision. Section 18.2-361(A) provides: "If any person
carnally knows in any manner any brute animal, or carnally knows any
male or female person by the anus or by or with the mouth, or voluntarily
submits to such carnal knowledge, he or she shall be guilty of a Class 6
felony."
   3
     The Virginia Court of Appeals also ruled that MacDonald lacked
standing to advance such a facial challenge under Ulster County, which
held that a litigant can not raise a facial attack to a statute that is constitu-
tional as applied to him. Ulster County Court v. Allen, 442 U.S. 140, 155
(1979). The majority dismisses this principle, reasoning that because the
Virginia anti-sodomy provision is facially unconstitutional, the law cannot
be constitutional as applied to MacDonald.
   While this analysis is circular, I do not believe the standing principle set
forth by Ulster County matters here. The as-applied and facial challenges
brought by MacDonald entail the same inquiry—whether Lawrence invali-
dated sodomy statutes on an as-applied or facial basis.
                    MACDONALD v. MOOSE                      25
ality of a sodomy law. Because the Virginia anti-sodomy pro-
vision is indistinguishable from the statute in question in
Bowers, the majority reasons that MacDonald’s facial chal-
lenge must succeed just as—according to Lawrence—the
facial challenge in Bowers should have. Second, the majority
contends that allowing the Virginia anti-sodomy provision to
apply to minors would entail rewriting the statute in a manner
forbidden by Ayotte v. Planned Parenthood of N. New Eng.,
546 U.S. 320 (2006). I address each ground in turn.

                              B.

   In Lawrence, Texas police officers responding to an alleged
weapons disturbance entered a private residence where two
men were engaged in a sexual act. Lawrence, 539 U.S. at 562-
63. The state charged the men with violating a Texas sodomy
statute criminalizing "any contact between any part of the
genitals of one person and the mouth or anus of another per-
son." Id. at 563 (citing Tex. Penal Code Ann. § 21.01).

   Overruling Bowers, Lawrence explained that decisions
made in private by consenting adults "concerning the intima-
cies of their physical relationship, even when not intended to
produce offspring, are a form of ‘liberty’ protected by the Due
Process Clause of the Fourteenth Amendment." Id. at 578
(quoting Bowers, 478 U.S. at 216 (Stevens, J., dissenting)). In
the penultimate paragraph of the opinion, however, Lawrence
prefaced its holding with the following qualification:

    The present case does not involve minors. It does not
    involve persons who might be injured or coerced or
    who are situated in relationships where consent
    might not easily be refused. It does not involve pub-
    lic conduct or prostitution. It does not involve
    whether the government must give formal recogni-
    tion to any relationship that homosexual persons
    seek to enter. The case does involve two adults who,
    with full and mutual consent from each other,
26                    MACDONALD v. MOOSE
      engaged in sexual practices common to a homosex-
      ual lifestyle.

Id.

   The majority characterizes this segment of the opinion as
"ruminations concerning the circumstances under which a
state might permissibly outlaw sodomy" that "no doubt con-
templated deliberate action by the people’s representatives,
rather than by the judiciary." Maj. Op. at 19. I do not see how
the majority can be so certain. If anything, the commentary on
what "the present case does not involve" is characteristic of
an as-applied ruling, particularly because the Court used the
words "this case," not "this statute," to limit its holding. See
Lawrence, 539 U.S. at 578.

   This language arguably confines the scope of constitutional
protection to private sexual intimacy between consenting
adults. In fact, the Court repeatedly emphasized these distinc-
tions throughout its historical and legal analysis of sodomy
laws. See id. at 567-69, 571-73. In defending its view that
sodomy laws were never applied to private sexual conduct
among consenting adults, Lawrence recounted the historical
enforcement of sodomy statutes:

      Laws prohibiting sodomy do not seem to have been
      enforced against consenting adults acting in private.
      A substantial number of sodomy prosecutions . . .
      were for predatory acts against those who could not
      or did not consent, as in the case of a minor or the
      victim of an assault. As to these, one purpose for the
      prohibitions was to ensure there would be no lack of
      coverage if a predator committed a sexual assault
      that did not constitute rape as defined by the criminal
      law. . . . Instead of targeting relations between con-
      senting adults in private, 19th-century sodomy pros-
      ecutions typically involved relations between men
      and minor girls or minor boys, relations between
                     MACDONALD v. MOOSE                       27
    adults involving force, relations between adults
    implicating disparity in status, or relations between
    men and animals.

Id. at 569 (emphasis added). This historical discussion also
evinces an as-applied ruling to private consenting adults, for
it is only relevant inasmuch as it identifies the valid applica-
tions of sodomy laws outside this zone of constitutionally pro-
tected liberty.

    In any event, in order for MacDonald to prevail on his fed-
eral habeas petition, it must be clear that Lawrence facially
invalidated all sodomy statutes. See Harrington, 131 S. Ct. at
786-87. Nowhere in the opinion does the Court do that. The
majority nevertheless infers the unconstitutionality of Virgin-
ia’s anti-sodomy provision from the fact that Lawrence
expressly overruled Bowers. Again, this is a bridge too far. If
it is difficult to discern from the Lawrence opinion whether it
invalidated all sodomy statutes, it is even more of a stretch to
do so by negative inference from the case it overturned.

   The majority also relies on Martin v. Ziherl, 607 S.E.2d
367 (Va. 2005), which invalidated the Virginia fornication
statute as contrary to Lawrence. Despite the fact that Ziherl
involved the private sexual conduct of adults, the majority
sees "no valid reason why the logic of that ruling should not
have applied with equal force to the ruling of the Court of
Appeals of Virginia in MacDonald’s case." Maj. Op. at 18.
However, Ziherl undercuts the majority’s conclusion entirely,
because in that case the Supreme Court of Virginia reached
the same "as-applied" interpretation of Lawrence as the Vir-
ginia Court of Appeals did in this case, and invalidated the
Virginia fornication statute only as applied to the conduct pro-
tected by Lawrence:

    It is important to note that this case does not involve
    minors, non-consensual activity, prostitution, or pub-
    lic activity. The Lawrence court indicated that state
28                   MACDONALD v. MOOSE
     regulation of that type of activity might support a
     different result. Our holding, like that of the
     Supreme Court in Lawrence, addresses only private,
     consensual conduct between adults and the respec-
     tive statutes’ impact on such conduct.

Ziherl, 607 S.E.2d at 371. Furthermore, Ziherl was a Virginia
civil case on direct appeal—a far cry from federal collateral
review of a state court conviction—and is not "clearly estab-
lished" federal law. It has no place in the analysis, and to the
extent it does, it undermines the majority’s reasoning.

   Given the opaque language of Lawrence, I do not share the
majority’s conviction concerning the facial unconstitutionality
of Virginia’s anti-sodomy provision. Reasonable jurists could
disagree on whether Lawrence represented a facial or an as-
applied invalidation of the Texas sodomy statute. In fact, they
already have. Compare Massachusetts v. U.S. Dep’t of Health
& Human Servs., 682 F.3d 1, 8 n.4 (1st Cir. 2012) (character-
izing Lawrence decision as facial invalidation of statute), and
Sylvester v. Fogley, 465 F.3d 851, 857 (8th Cir. 2006) (same),
with D.L.S. v. Utah, 374 F.3d 971, 975 (10th Cir. 2004)
(explaining that Lawrence "invalidat[ed] Texas’ sodomy stat-
ute as applied to consensual, private sex between adults"), and
Muth v. Frank, 412 F.3d 808, 812 (7th Cir. 2005) (character-
izing Lawrence as holding that Texas sodomy statute "was
unconstitutional insofar as it applied to the private conduct of
two consenting adults").

                              C.

   The majority also misreads Ayotte, effectively turning the
"normal rule" of "partial, rather than facial, invalidation" on
its head. Ayotte, 546 U.S. at 329 (quoting Brockett v. Spokane
Arcades, Inc., 472 U.S. 491, 504 (1985)). The exception to an
as-applied invalidation is just that—an exception to that "nor-
mal rule" which, as evidenced by the cases cited by the major-
                        MACDONALD v. MOOSE                              29
ity, applies almost exclusively to challenges to overbroad
statutes on First Amendment free-speech grounds.

   Furthermore, the majority overlooks that Ayotte actually
declined to facially invalidate the New Hampshire statute at
issue in that case because there was "some dispute as to
whether New Hampshire’s legislature intended the statute to
be susceptible to such [an as-applied] remedy." Ayotte, 546
U.S. at 331. Concluding "that the lower courts need not have
invalidated the law wholesale," the Court "recognize[d] the
possibility of a modest remedy: . . . . an injunction prohibiting
unconstitutional applications." Id. at 331-32.

   Even if Ayotte were instructive, therefore, it simply invites
the next question: "Would the [Virginia] legislature have pre-
ferred what is left of its statute to no statute at all?" Id. at 330.
The majority wrongly assumes, without the proof required by
Ayotte, that the Virginia General Assembly did not intend for
its anti-sodomy provision to apply to the conduct that Law-
rence arguably exempted from constitutional protection,
despite the fact that Lawrence itself acknowledged that "one
purpose for the [sodomy laws]" could be to cover "predatory
acts against those who could not or did not consent, as in the
case of a minor or the victim of an assault." Lawrence, 539
U.S. at 569.4

   In order for the Virginia anti-sodomy provision to escape
facial invalidity, it need not criminalize only conduct that falls
outside constitutional protection. See United States v. Salerno,
481 U.S. 739, 745 (1987) ("The fact that the [statute] might
operate unconstitutionally under some conceivable set of cir-
  4
   Virginia’s anti-sodomy provision was in place (in one form or another)
long before Lawrence was decided. See Doe v. Commonwealth’s Attorney,
403 F. Supp. 1199, 1202-03 (E.D. Va. 1975). Accordingly, there is no sup-
port for the majority’s suggestion that the Virginia General Assembly
enacted an impermissibly broad statute with the specific intent that the
judiciary would subsequently sort out the proper constitutional limitations
of enforcement, for none then existed.
30                     MACDONALD v. MOOSE
cumstances is insufficient to render it wholly invalid, since we
have not recognized an ‘overbreadth’ doctrine outside the lim-
ited context of the First Amendment."). Indeed, to suggest
that a state must excise the constitutional defects of a statute
by legislative revision before enforcing those portions that
pass constitutional muster would turn every as-applied ruling
into a facial invalidation.

                               III.

   If a federal court is to grant a writ of habeas corpus to a
state prisoner incarcerated under Virginia law, it needs to be
more than "confident" that the underlying criminal conviction
violates the Constitution. The foundation for the issuance of
the writ requires a certainty, not just a likelihood, that a state
court ruling "reached a decision contrary to clearly estab-
lished federal law." See Harrington, 131 S. Ct. at 786-87.
Unlike the majority, the district court here remained faithful
to that distinction in declining to issue the writ.

     I respectfully dissent.